Exhibit 10.34

 

FIRST AMENDMENT TO AGREEMENT

 

THIS FIRST AMENDMENT TO AGREEMENT (the "First Amendment") is made and entered
into as of the 24 day of December 2015 by and between Shanghai Wisdom & Wealth
Investment & Management Co., Ltd., an entity organized under the laws of the
People's Republic of China ("Wisdom & Wealth"), and Armco Metals Holdings, Inc.,
a Nevada corporation (the "Guarantor").

 

W I T N E S S E T H:

 

WHEREAS, Wisdom & Wealth and the Guarantor are parties to that certain Agreement
dated September 8, 2015 related to the subject matter hereof, the terms and
conditions of which are incorporated herein by such reference (the "Original
Agreement");

 

WHEREAS, the Exchange Approval Date was December 14, 2015 pursuant to which NYSE
Regulation, Inc. approved the issuance by the Guarantor to Wisdom & Wealth of a
maximum of 20,462,285 shares of Common Stock (the "Exchange Approved Maximum
Conversion Amount") upon the conversion of the Loan Balance; and

 

WHEREAS, the parties wish to amend certain terms of the Original Agreement as
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:

 

1.            Recitals; Definitions; Other Terms. The foregoing recitals are
true and correct. All terms not otherwise defined herein shall have the same
meaning as in the Original Agreement. All terms and conditions of the Original
Agreement not amended or modified by this First Amendment shall remain in full
force and effect.

 

2.            Extension of Maturity Date. The Maturity Date is hereby extended
to December 31, 2016.

 

3.            Conversion Rights.

 

3.1     Section 2(a) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

 

(a)     Wisdom & Wealth shall have the right from time to time ending on the
Maturity Date to convert all or any part of the outstanding Loan Balance into
fully paid and non-assessable shares of Common Stock (or any shares of capital
stock or other securities of the Guarantor into which such Common Stock shall
hereafter be changed or reclassified) at the Conversion Price up to the Exchange
Approved Maximum Conversion Amount (a “Conversion”); provided, however, that in
no event shall Wisdom & Wealth be entitled to convert any portion of the Loan
Balance in excess of that portion of the Loan Balance upon any Conversion of
which the sum of (1) the total number of shares of Common Stock of Beneficially
Owned by Wisdom & Wealth and its Affiliates and (2) the number of shares of
Common Stock issuable upon the Conversion of that portion of the Loan Balance,
with respect to which the determination of this provision is being made, would
result in Wisdom & Wealth and/or its Affiliates being the Beneficial Owner of
more than 4.99% of the outstanding shares of Common Stock (the "Beneficial
Ownership Limitation"). All interest which may accrue on the Loan Balance in
accordance with the terms of the Loan Modification shall be paid by the Borrower
in cash and shall not be subject to any Conversion. Any portions of the Loan
Balance which exceed the Exchange Approved Maximum Conversion Amount which
remain outstanding at the Maturity Date will be paid by the Borrower in cash, it
being the understanding of the parties that the Exchange Approved Maximum
Conversion Amount represents the total number of shares of Guarantor's Common
Stock which may be issued to Wisdom & Wealth, its Affiliates and/or the
Transferees (as hereinafter defined), in satisfaction of the Loan Balance and
any interest thereon.

 

 
1

--------------------------------------------------------------------------------

 

 

3.2     Section 2(b) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

 

(b)     The number of shares of Common Stock to be issued upon each Conversion
shall be determined by dividing the Conversion Amount by the applicable
Conversion Price then in effect on the date specified in the notice of
conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to Guarantor by Wisdom & Wealth in accordance with
Section 2(c) below (the “Conversion Date”). Following any Conversion, Wisdom &
Wealth agrees to limit the resales of such shares of Common Stock in the Public
Market by it or its Affiliates (the "Public Resales") to a maximum of one
percent (1%) of the Guarantor's outstanding Common Stock as reported in its most
recent SEC Reports (as hereinafter defined) (the "Public Resale Limitation") in
any thirty (30) calendar day period. For the purposes of this paragraph, "Public
Market" means the NYSE MKT, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded or quoted. Any
Public Resales by Wisdom & Wealth in the Public Market shall be at the then
current bid price of the Common Stock. As a condition precedent to the issuance
of any shares of Common Stock upon a Conversion, Wisdom & Wealth shall provide
evidence satisfactory to the Guarantor that it has lodged a copy of this
Agreement with any broker-dealer effecting Public Resales in the Public Market
for Wisdom & Wealth and/or its Affiliates.

 

4.            Covenants of Wisdom & Wealth. Section 4(b) of the Original
Agreement is hereby deleted in its entirety and replaced with the following:

 

(b)     Wisdom & Wealth hereby covenants and agrees that it and its Affiliates
shall not seek to exercise any control, directly or indirectly, over the
Guarantor's business and operations, including those of its consolidated
subsidiaries, nor shall it otherwise attempt to influence, either directly or
indirectly, its management. Wisdom & Wealth further covenants and agrees so long
as it and/or its Affiliates shall own any shares of Guarantor's Common Stock
that in connection with any annual or special meeting of stockholders of the
Guarantor, or any action by written consent in lieu of a stockholders meeting,
it and/or its Affiliates will vote all of its shares of Guarantor's Common Stock
either in favor of (or provide a written consent to) or against the action in
question, as determined by the decision of a majority of the Guarantor's
stockholders. As a condition precedent to the sale, transfer, assignment,
hypothecation or other transfer (collectively, a "Transfer") of any shares of
Guarantor's Common Stock received upon a Conversion by Wisdom & Wealth and/or
its Affiliates to any third party who is not an Affiliate of Guarantor (the
"Transferee") other than pursuant to a Public Resale, Wisdom & Wealth shall
deliver such documents and agreements as Guarantor and/or its counsel may
request (the "Transfer Documents") pursuant to which such Transferee shall agree
to be bound by Sections 2 and 4 of this Agreement. Until such time as the
Transfer Documents shall have been delivered in accordance with this Agreement,
Wisdom & Wealth shall not be required to honor any Conversion Notice or
otherwise facilitate the Transfer of any shares of Common Stock previously
received upon a Conversion.

 

5.            Representations, Warranties and Covenants of Wisdom & Wealth.
Wisdom & Wealth hereby represents and warrants to the Guarantor that all
representations and warranties of it contained in the Original Agreement are
true and correct as of the date of this First Amendment, and it will continue to
be bound by all covenants contained therein.

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto on the date first above written.

 

 

ARMCO METALS HOLDINGS, INC.  

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Kexuan Yao, Chief Executive Officer 

 

 

 

 

SHANGHAI WISDOM & WEALTH INVESTMENT & MANAGEMENT CO., LTD.

 

 

 

 

 

 

 

By:

 

 

 

Gang Li, Chief Executive Officer

 

 
3

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Notice of Conversion

 

To:     Armco Metals Holdings, Inc.

 

1.      Shanghai Wisdom & Wealth Investment & Management Co., Ltd. ("Wisdom &
Wealth") hereby elects to convert $__________ (the "Conversion Amount") of the
Loan Balance into ________ Conversion Shares pursuant to the terms of that
certain Agreement dated September 8, 2015 as amended by the First Amendment to
Agreement dated December _, 2015 (collectively, the "Agreement") by and between
Wisdom & Wealth and Armco Metals Holdings, Inc. (the "Guarantor"). All terms not
otherwise defined herein shall have the same meaning as in the Agreement.

 

2.      Please issue and deliver a certificate representing the Conversion
Shares to Wisdom & Wealth to its address set forth below. If delivery of the
Conversion Shares is requested via DWAC, please check this box and provide the
requested information:

 

☐     The Guarantor is requested to electronically transmit the Conversion
Shares issuable pursuant to this Notice of Conversion to the account of Wisdom &
Wealth with DTC through a DWAC system transfer.

 

Name of DTC Prime Broker:

 

 

Account Number:

 

 

          

3.     In order to induce the Guarantor to process this Conversion Notice,
Wisdom & Wealth represents, warrants and covenants to the Guarantor that (i)
neither Wisdom & Wealth nor its Affiliates is now, nor has it been in the past
90 days, an Affiliate of the Guarantor and, (ii) after giving effect to the
issuance of the Conversion Shares contemplated hereby, it will not be the
Beneficial Owner of in excess of the Beneficial Ownership Limitation. Wisdom &
Wealth further represents, warrants and covenants to the Guarantor that (i)
neither it nor its Affiliates have made any Public Resales in the Public Market
in excess of the Public Resale Limitation, and (ii) neither it nor its
Affiliates have made any Transfers for which the Transferees have not delivered
the Transfer Documents.

 

Dated:     _______________, 201_

 

 

 

SHANGHAI WISDOM & WEALTH INVESTMENT & MANAGEMENT CO., LTD.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Gang Li, Chief Executive Officer

 

 